AUDREY STRAUSS
United States Attorney for the
Southern District of New York
By: MELISSA A. CHILDS
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2711
Facsimile: (212) 637-2717
Email: melissa.childs@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                          05-CR-1115 (WHP)
                -v-
                                                          NOTICE OF APPEARANCE
 ULYSSES THOMAS WARE a/k/a
 THOMAS WARE


         Please take notice that the undersigned Assistant United States Attorney has been

designated as counsel for post-judgment collection matters, in addition to, not replacement of, the

lead Assistant United States Attorney in the above-captioned cause.

Dated:      May 12, 2021
            New York, New York

                                             AUDREY STRAUSS
                                             United States Attorney for the
                                             Southern District of New York


                                      By:     /s/ Melissa A. Childs
                                             MELISSA A. CHILDS
                                             Assistant United States Attorney
                                             86 Chambers Street, 3rd Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2711
                                             E-mail: melissa.childs@usdoj.gov
